In a negligence action to recover damages for personal injuries, etc., plaintiff appeals, on the ground of inadequacy, from a judgment of the Supreme Court, Suffolk County, entered June 14, 1977, which, upon a jury verdict, is in his favor, in the amount of $1,000. Judgment reversed, on the law, and new trial granted with respect to the issue of damages only, with costs to abide the event, unless within 20 days after entry of the order to be made hereon, defendant shall serve and file in the office of the clerk of the trial court a written stipulation consenting to increase the verdict in favor of plaintiff to $2,500 and to the entry of an amended judgment accordingly, in which event the judgment, as so increased and amended, is affirmed, without costs or disbursements. The amount of the verdict was inadequate to the extent indicated herein. Damiani, J. P., O’Connor, Lazer and Gulotta, JJ., concur.